Title: To Thomas Jefferson from Horatio Gates, 3 August 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Camp at Mask Ferry, on the West Bank of Pee-dee, 3d. August 1780

I have not received any Answer to the Letters I had the Honour to write Your Excellency from Hillsborough. Since I Joined the Army upon Deep River my Distress has been inconceivable of which, The inclosed Copy of a Letter of this days Date to Governour Nash will convince Your Excellency. I wish I could say the Supplies from Virginia, had been a reprovall to North Carolina. I am ashamed to say, their backwardness, rather Countenances, than disgraces, their Sister State. What can the Executive Councils of Both States believe will be the consequences, of such unpardonable Neglect? I will Yet hope Your Excellency is doing all in Your power to supply your half Starved Fellow Citizens. Flour, Rum, and Droves of Bullocks, should without Delay be forwarded to this Army or the Southern Department will soon want one to defend it; it has rained Furiously for several days and your Militia are still without Tents. Therefore I expect Desertion, and The Hospital will speedily leave General Stevens without any to Command. I wish I could present Your Excellency with a more pleasing Account of The Public Affairs this Way, but The Duty I owe the US, obliges me to represent Things truly as they are. Col. Harrison of the Artillery, has been severely Wounded in the Leg by a Kick from a Horse, which Splintered the Bone. He was left at Buffalo Ford, on Deep River, and I am this day inform’d is Worse than when I parted from him. As the Time of His Recovery is Uncertain, I beg the Favour of Your Excellency to acquaint Lt. Col. Carrington that it is my Orders he forthwith Join this Army. I must also request Your Excellency to Order, one Hundred Copies of the inclosed Proclamation, to be immediately Struck off, and sent me by The return of This Express.
I am Sir,

H G.

